Order in so far as it grants the motion to vacate the ex parte order permitting the applicant to prosecute the surety on the official bond of Jacoby, sheriff, affirmed, without costs. Otder in so far as it denies the motion to vacate the ex parte order permitting the applicant to prosecute the surety on the official bond of McQuade, sheriff, reversed on the law, without costs, and the motion granted on the ground that the principal has been legally discharged of obligation and that the surety is likewise discharged. Lazansky, P. J., Hagarty, Carswell, Davis and Close, JJ., concur.